By the Court.
It has been decided repeatedly that the decisions of the Industrial Accident Board upon questions of fact stand upon the same footing as the verdict of a jury or the finding of a judge and are not subject to review. The only question in that connection is whether there is any evidence to support the decision. Pigeon’s Case, 216 Mass. 51. Moran’s Case, 230 Mass. 500. Knight’s Case, ante, 142.
The crucial question in the case at bar was, whether any causal connection was shown between the disease known as acute miliary tuberculosis, which resulted fatally to the employee on February 2, 1915, and the abrasions on his leg and foot, received in the course of and arising out of his employment on the fourteenth of the preceding September. The record shows that while there was some testimony tending to show that there was such connection, there was other testimony tending to show that there was no such connection. Its weight and credibility were for the Industrial Accident Board. The decision of the board in favor of the insurer has ample support in the evidence and cannot be set aside.

Decree affirmed.